DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable grate and associated spring mechanism of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (DE 10148750 A1) (hereinafter Heilmann) in view of Oh et al. (KR 20130044437 A) (hereinafter Oh), Agui et al. (US 9,121,792 B1) (hereinafter Agui), and Langer (US 4,764,186) (hereinafter Langer).
Regarding claim 1, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a rectangular housing defining a chamber and a portal to permit entry into the chamber, the portal defined by a top wall of the housing and opening into the housing, an area of the portal is less than an area of the top wall. Oh teaches an organic spore collector comprising a rectangular housing defining a chamber and a portal to permit entry into the chamber [case 101 having openable cover 105 for exposing medium to air for collecting spores], the portal defined by a top wall of the housing and opening into the housing, an area of the portal is less than an area of the top wall [opening covered by cover 105 defined by top wall of housing and area less than that of the top wall] (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Oh such that the mold sensor comprises a rectangular housing defining a chamber and a portal to permit entry into the chamber, the portal defined by a top wall of the housing and opening into the housing, an area of the portal is less than an area of the top wall, in order to provide a sensor housing that allows for unattended collection of mold spores.
Heilmann in view of Oh fails to teach a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann in view of Oh with Agui such that the mold sensor comprises a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Heilmann in view of Oh and Agui fails to teach wherein the portal is a rectangular portal. Langer teaches a particle sensor comprising an impact substrate having a rectangular inlet portal to permit entry into the sensor (Col 5, lines 40-46, see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Langer such that the portal is substituted with a rectangular portal, for the predictable result of permitting air to flow into the sensor.

Regarding claim 4, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for further comprising a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door. Oh additionally teaches the usage of a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door (see Oh Figs. 7a-d, claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer such to further comprise a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door in order to control airflow into the housing.
Regarding claim 5, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism include a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a spool of film with an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer such that the substrate advancement mechanism includes a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber in order to provide a clean surface having growth medium for detecting impact of mold spores from an airflow.
Regarding claim 6, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a drum coupled to an electric motor and having an outer surface treated with nutrients configured such that as the drum is rotated, a portion of the outer surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a drum coupled to an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer such that the substrate advancement mechanism includes a drum coupled to an electric motor and having an outer surface treated with nutrients configured such that as the drum is rotated, a portion of the outer surface is positioned in the chamber in order to provide a clean surface having growth medium for detecting impact of mold spores from an airflow.
Regarding claim 8, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, in addition to further comprising a heating element that is configured to heat the chamber [temperature control device 5] (see Heilmann Fig. 3).
Regarding claim 12, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a top surface of the housing, the top surface being parallel to the substrate. Oh additionally teaches wherein the portal is defined by a top surface of the housing, the top surface being parallel to the medium (see Oh Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer such that the portal is defined by a top surface of the housing, the top surface being generally parallel to the substrate, in order to control the airflow into the housing.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui.
Regarding claim 22, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a housing defining a chamber and a portal to permit entry into the chamber, the housing including side walls and a top wall bounded by the side walls, the portal defined by the top wall of the housing and opening into the housing and aligned with the sensor. Oh teaches an organic spore collector comprising a housing defining a chamber and a portal to permit entry into the chamber [case 101 having openable cover 105 for exposing medium to air for collecting spores], the housing including side walls and a top wall bounded by the side walls, the portal defined by the top wall of the housing and opening into the housing [opening covered by cover 105 defined by top wall of housing] (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Oh such that the mold sensor comprises a housing defining a chamber and a portal to permit entry into the chamber, the housing including side walls and a top wall bounded by the side walls, the portal defined by the top wall of the housing and opening into the housing and aligned with the sensor, in order to provide a sensor housing that allows for unattended collection and detection of mold spores.
Heilmann in view of Oh fails to teach a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann in view of Oh with Agui such that the mold sensor comprises a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Heilmann in view of Oh and Agui fails to teach wherein the portal is centered on the top wall of the housing; however, Oh additionally teaches wherein the portal is centered over the substrate treated to promote mold growth such that the portal provides an airflow centered over the substrate [culture media container 10] (see Oh Figs. 1-2). Although the portal of Oh is not directly centered on the top housing, this portal performs the same function as the claimed centered portal, which provides an airflow centered over the substrate. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such to rearrange the portal components and housing such that the portal is centered on the top wall of the housing, as the centering of the portal on the top wall of the housing doesn’t appear to solve any stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 23, Heilmann in view of Oh and Agui as applied to claim 22 above teaches the claimed invention, except for wherein the sensor and the portal are vertically aligned. Oh additionally teaches wherein the portal is defined by a top surface of the housing, the top surface being parallel to the medium (see Oh Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such that the portal is defined by a top surface of the housing and vertically aligned with the sensor, in order to control the airflow into the housing.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh, Agui, and Langer, as applied to claim 1 above, and further in view of Dobrinsky et al. (US 2016/0106873 A1) (hereinafter Dobrinsky).
Regarding claims 2-3, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for further comprising an ultraviolet light source on a side of the housing and configured to selectively kill mold within the chamber. Agui additionally teaches the usage of a device for selectively clearing the substrate of impacted particulate (see Claim 6). Dobrinsky teaches the usage of ultraviolet light sources surrounding a subject for killing mold (Para [0006, 0061], see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer with Dobrinsky such to further comprise an ultraviolet light source located to emit UV light all around the substrate, such as on a side of the housing, and configured to selectively kill mold within the chamber in order to clear the substrate of mold once detection has finished.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh, Agui, and Langer, as applied to claim 1 above, and further in view of Mogan et al. (US 5,870,186) (hereinafter Mogan).
Regarding claim 7, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a disk having a surface treated with nutrients and coupled to an electric motor and configured such that as the disk is rotated, a portion of the surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Mogan teaches usage of a motor for rotating a disk to rotate a disk for selectively exposing a portion of the surface to particulate flow (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer such that the substrate advancement mechanism includes a disk having a surface treated with nutrients and coupled to an electric motor and configured such that as the disk is rotated, a portion of the surface is positioned within the chamber in order to increase the amount of surface area that’s exposed to the airflow for mold detection.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh, Agui, and Langer, as applied to claim 1 above, and further in view of Remsburg (US 2006/0146908 A1) (hereinafter Remsburg).
Regarding claims 9-11, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for further comprising a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber. Remsburg teaches monitoring of temperature, humidity, and pressure with sensors for determining mold growth conditions (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer with Remsburg such to further comprise a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber in order to allow for monitoring of mold growth conditions within the chamber.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh, Agui, and Langer, as applied to claim 1 above, and further in view of Vinayaka et al. (An Impedance-Based Mold Sensor with on-Chip Optical Reference) (hereinafter Vinayaka).
Regarding claim 21, Heilmann in view of Oh, Agui, and Langer as applied to claim 1 above teaches the claimed invention, except for further comprising a source on a top surface of the housing. Vinayaka teaches a mold sensor comprising the usage of a source on a top surface of a housing of the mold sensor in combination with a color sensor for obtaining a reference measurement for the mold sensor (Section 2.4, see Fig. 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui, and Langer with Vinayaka such to comprise a source on a top surface of the housing in order to allow for obtaining a reference measurement for the mold sensor.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui as applied to claim 22 above, and further in view of Mogan.
Regarding claim 24, Heilmann in view of Oh and Agui as applied to claim 22 above teaches the claimed invention, except for wherein the entirety of the substrate is parallel to the top surface of the housing. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Mogan teaches usage of a motor for rotating a disk to rotate a disk for selectively exposing a portion of the surface to particulate flow, wherein the entirety of the disk substrate is parallel to a top surface of a housing (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Mogan such that the entirety of the substrate is parallel to the top surface of the housing in order to increase the amount of surface area that’s exposed to the airflow for mold detection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application) in view of Langer.
Claims 1-2, 4, and 8-9 of the instant application are taught by claims 1-2 of the reference application, except for wherein the portal is rectangular. Langer teaches a particle sensor comprising an impact substrate having a rectangular inlet portal to permit entry into the sensor (Col 5, lines 40-46, see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the reference application with Langer such that the portal is substituted with a rectangular portal, for the predictable result of permitting air to flow into the sensor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application) in view of Dobrinsky.
Claims 25-28 of the instant application is taught by claim 1 of the reference application, except for wherein the source on a side of the housing and mounted at a downward angle relative to the side of the housing with a mold suppressor on an opposing side of the housing. Dobrinsky teaches the usage of ultraviolet light sources mounted around a housing and surrounding a subject to be illuminated by the UV light for killing mold (Para [0006, 0061], see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the reference application with Dobrinsky such to further comprise an ultraviolet light source located to emit UV light all around the substrate, such as on a side of the housing and mounted at a downward angle relative to the side of the housing with an additional mold suppressor on an opposing side of the housing, in order to clear the substrate of mold once detection has finished.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2855